Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 recites the flocculant based on organic polymers is at least one of the following: a synthetic water-soluble polyelectrolyte selected from an anionic (or polyacid) polyelectrolytea cationic (or polybasic) polyelectrolyte. Polyelectrolytea is assumed to be a typographical error and is read as polyelectrolyte.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the terms "preferably" and “optionally” render the claims indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
claim 1 recites optionally kept under stirring.
claim 1 ethylenediaminetetraacetic acid (EDTA), preferably in the form of disodium salt. 
claim 1 recites s preferably propylene glycol, butanol and its isomers.
claim 1 recites low-molecular-weight water-soluble ester, preferably methyl acetate, ethyl acetate, ethyl formate, dimethyl carbonate, carbonic acid esters and mixtures thereof.
claim 1 recites an apolar solvent, selected from limonene or another analogous terpene, preferably citral or another terpene of a natural origin.
claim 9 recites ethylenediaminetetraacetic acid (EDTA) preferably in the form of disodium salt. 
claim 9 at least one solvent selected from methanol, ethanol, propanol and its isomers, preferably propylene glycol.
claim 9 recites a low-molecular-weight water-soluble ester, preferably methyl acetate, ethyl acetate, ethyl formate, dimethyl carbonate, esters of carbonic acid and mixtures thereof.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
claim 9 recites the broad recitation a composition (C) in liquid form comprising at least water and: i. at least one of the following… in a quantity ranging from 12 to 45% and the claim also recites preferably from 20 to 45%, which is the narrower statement of the range/limitation.
claim 9 recites at least one solvent… in a quantity ranging from 0.5 to 10% and the claim also recites preferably from 2 to 5%, which is the narrower statement of the range/limitation.
claim 9 recites the broad recitation at least one surfactant… in a quantity ranging from 1 to 7%, and the claim also recites preferably from 2 to 6%, which is the narrower statement of the range/limitation.
claim 9 recites the broad recitation an apolar solvent… a quantity ranging from 0.3 to 10% and the claim also recites preferably from 2 to 5%, which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzclaw (US PG Pub 2018/0320060), in view of Sabowala (EP 3067404 A1), in view of Qu (Study on treatment of acidified waste liquid by process of neutralization/oxidation/flocculation, 02/2019).
With respect to claim 1, Holtzclaw teaches compositions for treatment of subterranean formations and produced oil and a method of treating produced petroleum including an emulsion, including contacting the produced petroleum including the emulsion and a surfactant composition to reduce or eliminate the emulsion ([0063], a method for the partial or total separation of an oily mixture, starting from an emulsion or suspension), the subterranean treatment fluid is a stimulation fluid, a hydraulic fracturing fluid, a drilling fluid, a spotting fluid, a clean-up fluid, a completion fluid, a remedial treatment fluid, an abandonment fluid, a pill, an acidizing fluid, a cementing fluid, a packer fluid, a logging fluid, or a combination thereof ([0056, 0230]), drilling fluids can be water based or oil based ([0165-0166], in an aqueous medium), the surfactant composition can be added to drilling fluid, via a mixing hopper ([0174], adding to said emulsion or suspension of said mixture, optionally kept under stirring).
Holtzclaw teaches the surfactant composition includes water, e.g., a water phase (an aqueous composition).
Holtzclaw teaches the surfactant composition includes water, e.g., a water phase (an aqueous composition). The water can be any suitable proportion of the surfactant composition, such as about 0.01 wt % to about 99.99 wt % of the surfactant composition; the water can be a salt water, the salt can be any suitable salt, such as at least one of NaBr, CaCl.sub.2, CaBr.sub.2, ZnBr.sub.2, KCl, NaCl, a carbonate salt, a sulfonate salt, sulfite salts, sulfide salts, a phosphate salt, a phosphonate salt, a magnesium salt, a bromide salt, a formate salt, an acetate salt, and a nitrate salt, and the aqueous liquid can have any suitable salt concentration; salts having charged counterions can include any suitable charged counterions. For example, counterions can be alkali metals such as sodium, potassium, or carboxylic acid, acetate, or formate ([0058-0059, 0083-0084], at least one of the following: citric acid, oxalic acid, tartaric acid, malic acid, acetic acid, the respective sodium or potassium salts, ethylenediaminetetraacetic acid (EDTA) preferably in the form of disodium salt, other natural or synthetic complexing agents, and mixtures thereof, in a quantity ranging from 12 to 45% by weight, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
Alternatively, Sabowala teaches emulsions added to fluids used in the life cycle of a well to increase production, improve recovery of the fluid and or other fluids, and /or prevent damage ([0015]), the emulsion, in some embodiments, comprising solvents, surfactants, terpenes, and from about 0 wt% to about 70 wt% of other additives (e.g., acid).  Additives include acids and/or salts ([0089]), the microemulsion may comprise acids when used during acidizing operations, including, among others organic acids, and acetic acid ([0100]), in some embodiments the microemulsion comprises a salt, the salt may reduce the amount of water needed as a carrier fluid, and may lower the freezing point of the microemulsion, non-limiting examples of salts include salts comprising K and Na ([0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate acids or salts in amounts between 0-70%, or 0.5-30% as freezing point depressing agents ([0088]), and or for acidifying operations ([0100], claim 15), see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists. 
Holtzclaw teaches the surfactant composition includes a solvent in any suitable proportion of the surfactant composition, such as about 0.01 wt % to about 99.99 wt% of the surfactant composition, in embodiments alkyl alcohol is about 5-40 wt % of the surfactant composition ([0062], from 0.5 to 10% by weight, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists ), solvent can be ethanol, iso-propanol, n-propanol, n-butanol, s-butanol, t-butanol, n-pentanol, a pentanol isomer, or a combination thereof, the organic solvent can be an alkyl alcohol, ([0085], at least one solvent selected from methanol, ethanol, propanol and its isomers).
Holtsclaw teaches the surfactant can be chosen from an alkylamine alkoxylate surfactant, alkylamine ethoxylate surfactant, an alcohol alkoxylate surfactant, an alcohol ethoxylate surfactant, a fatty acid alkoxylate surfactant, a fatty acid ethoxylate surfactant, an alkyl glycoside surfactant, an amine-oxide surfactant, an anionic surfactant, a cationic surfactant, a zwitterionic surfactant, an amphoteric surfactant, an amphiphilic surfactant, and a combination thereof, including dodecylbenzene sulfonate salts ([0120]), in an embodiment the surfactant can include (C8-C16 alkylpolyglucoside (APGs) ([0295]), iii. at least one surfactant selected from soy lecithin, soy lysolecithin, coco-glucoside, alkyl polyglucoside, glyceryl oleate, a linear sodium alkylbenzenesulfonate, sodium lauryl sulfate, sodium lauryl ether sulfate and mixtures thereof), surfactants, or a combination thereof, can form any suitable proportion of the surfactant composition, such as about 0.01 wt % to about 99.99 wt %, in various embodiments the surfactant  is about 0.1- 40 wt % ([0119, 0062], in a quantity ranging from 1 to 7% by weight, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
Holtzclaw teaches the surfactant composition includes an aqueous phase and an oil phase ([0061]), the oil phase can include terpenes ([0086, 0251] Tables 3, and 10-13), and in an embodiment the oil phase is about 0.01-99.99 wt% of the surfactant composition ([0249]) Tables 3, and 10-13 describe orange terpene oil, an apolar solvent, selected from limonene or another analogous terpene, tetrachloroethylene, carbon tetrachloride, other halogenated solvents, and mixtures thereof, in a quantity ranging from 0.3 to 10% by weight, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists). 
Holtsclaw teaches embodiments where the surfactant composition can comprise an oxidizer ([0409]), or oxidative breaker, which can be at least one of a Na+, K+, Li+, Zn+, NH4, Fe2+, Fe3+, Cu1+, Cu2+, Ca2+, Mg2 +, Zn2+, and an Al3+ salt of a persulfate, percarbonate, perborate, peroxide, perphosphosphate, permanganate, chlorite, or hypochlorite ion ([0160]), b) adding to the emulsion or suspension obtained in step a), or to the initial emulsion or suspension simultaneously with the addition of the composition (C), a non-metallic oxidizing agent, obtaining a mixture or suspension).
Holtsclaw does not specifically teach adding to the mixture or suspension obtained in step b), a flocculant based on organic polymers. Holtsclaw teaches the surfactant composition or a mixture including the same includes one or more viscosifiers, including, among others, polyacrylamide ([0156-0158]), instant specification page 12 lines 2-7 discloses the flocculant is preferably a polyacrylic, polymethacrylic, polyethylene sulfonic, polystyrenesulfonic acid or mixtures thereof, a cationic (or polybasic) polyelectrolyte, preferably at least one of a polyacrylamide, a polyvinylamine, a polyvinylpyridine and mixtures thereof.
Holstclaw teaches a subterranean treatment fluid comprising the surfactant composition, wherein the subterranean treatment fluid is a stimulation fluid, a hydraulic fracturing fluid, a drilling fluid, a spotting fluid, a clean-up fluid, a completion fluid, a remedial treatment fluid, an abandonment fluid, a pill, an acidizing fluid, a cementing fluid, a packer fluid, a logging fluid, or a combination thereof ([0056, 0230]).
Qu teaches treatment of acidified waste liquid in production of oil and gas wells by a process of neutralization/oxidation/flocculation to enable treated acidified waste to reach the standard of sewage treatment systems by optimizing parameters like dose of hydrogen peroxide and polyacrylamide flocculant (abstract), where hydrogen dioxide was added to acidified waste liquid, followed by addition of polyacrylamide, and separation and filtration (2.2, a method for the partial or total separation of an oily mixture, starting from an emulsion or suspension).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Qu’s treatment method into Holtsclaw’s treatment method in order to enable treated acidified waste to reach the standard of sewage treatment systems, and to enhance the coagulation effect and increase the removal rate of suspended substances and oil (Qu 3.2.2).
With respect to claim 2, the method according to claim 1, is taught above. Holtzclaw teaches the surfactant composition includes water, e.g., a water phase. The water can be any suitable proportion of the surfactant composition, such as about 0.01 wt % to about 99.99 wt % of the surfactant composition; the water can be a salt water, the salt can be any suitable salt, such as an acetate salt, and the aqueous liquid can have any suitable salt concentration; salts having for example, sodium or potassium counterions ([0058, 0083-0084], wherein the aqueous composition (C) comprises a quantity of at least one of the following: citric acid, oxalic acid, tartaric acid, malic acid, acetic acid and the respective sodium or potassium salts, ethylenediaminetetraacetic acid (EDTA), other natural or synthetic complexing agents, and mixtures thereof, ranging from 20 to 35%, by weight with respect to the total weight of the composition (C)).   
With respect to claim 3, the method according to claim 1, is taught above. Holtsclaw teaches a solvent in any suitable proportion of the surfactant composition, such as about 0.01 wt % to about 99.99 wt% of the surfactant composition ([0085]) a quantity of solvent ii. ranging from 2 to 5% by weight with respect to the total weight of the composition (C).   
With respect to claim 4, the method according to claim 1, is taught above. Holtsclaw teaches any suitable proportion of the surfactant composition, such as about 0.01 wt % to about 99.99 wt % ([0119] surfactants 0.1-40 wt% [0062-0067], the aqueous composition (C) comprises a quantity of surfactant iii. ranging from 2 to 6%, by weight with respect to the total weight of the composition (C)); Holtsclaw teaches in an embodiment the oil phase is about 0.01-99.99 wt% of the surfactant composition ([0249]) wherein the aqueous composition (C) comprises a quantity of apolar solvent iv. in a quantity ranging from 2 to 5%, by weight with respect to the total weight of the composition (C)).  
With respect to claim 5, the method according to claim 1, is taught above. Holtsclaw teaches the salt can be any suitable salt, the solvent can be ethanol ([0085], the solvent ii. is ethanol, ethyl acetate, dimethyl carbonate or mixtures thereof); Holtsclaw teaches the surfactant can be chosen from an alkylamine alkoxylate surfactant, alkylamine ethoxylate surfactant, an alcohol alkoxylate surfactant, an alcohol ethoxylate surfactant, a fatty acid alkoxylate surfactant, a fatty acid ethoxylate surfactant, an alkyl glycoside surfactant, an amine-oxide surfactant, an anionic surfactant, a cationic surfactant, a zwitterionic surfactant, an amphoteric surfactant, an amphiphilic surfactant, and a combination thereof (e.g., a chemically compatible combination thereof), including dodecylbenzene sulfonate salts ([0120]), in embodiment where the surfactant can include (C8-C16 alkylpolyglucoside (APGs) ([0295]),  the surfactant iii. is lecithin or alkyl polyglucoside having a linear or branched chain, or mixtures thereof)
Holtsclaw teaches the oil phase can include terpenes, and Tables 3, and 10-13 describe orange terpene oil (citral), the apolar solvent iv. is limonene, citral or mixtures thereof.  
With respect to claim 6, the method according to claim 1, is taught above. Qu teaches the oxidizing agent is hydrogen peroxide (abstract) wherein the non-metallic oxidizing agent is at least one of the following: hydrogen peroxide, sodium hypochlorite, sodium percarbonate, peracetic acid, perchloric acid, peroxydisulfuric acid, their salts, and Page 3 of 7mixtures thereof.  
With respect to claim 7, the method according to claim 1, is taught above. Qu teaches the flocculant is polyacrylamide (see instant specification page 12 lines 2-7 discloses the flocculant is preferably a polyacrylamide, a polyvinylamine, a polyvinylpyridine and mixtures thereof, wherein the flocculant based on organic polymers is at least one of the following: a synthetic water-soluble polyelectrolyte selected from an anionic (or polyacid) polyelectrolyte.  
With respect to claim 8, the method according to claim 1, is taught above. Holtsclaw teaches a mixture including the surfactant composition can include a drilling fluid in any suitable amount such as about 1% or less – about 99.999% or more ([0164], composition (C) is added in a quantity ranging from 0.2 to 3 g for every 100 g of oily mixture in the aqueous medium, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
Qu teaches optimization of dose of hydrogen dioxide and polyacrylamide (PAM) flocculant (abstract), where PAM with different concentrations and different molecular weights was added to mixtures (2.2), and experimental results determined optimized concentrations of PAM of 3-5 mg/L.  Thus, as the dosage of PAM flocculant is a variable that can be modified, among others, depending on the characteristics of acidified waste water quality and the entry requirements of the sewage treatment system, the dosage would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed oxidant and flocculant dosages cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the Qu’s oxidant and flocculant dosages to meet the requirements of the sewage treatment system, the recited non-metallic oxidizing agent added in a quantity ranging from 0.2 to 3 g for every 100 g of oily mixture in the aqueous medium or flocculant added in a quantity ranging from 5 to 500 mg for every 100 g in the oily mixture, would be reached through said optimization (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
With respect to claim 9, Holtsclaw and Qu teach the limitations of a surfactant composition, oxidant, and flocculanat, as discussed above. Holtsclaw teaches one or more storage facilities and/or units where the surfactant composition can be stored, reconditioned, and/or regulated until added to the drilling fluid ([0175]), and a system which can be any suitable system that can use or that can be generated by use of an embodiment ([0179-0185], a kit comprising a composition (C)).
With respect to claim 10, the kit according to claim 9, is taught above. Holtsclaw teaches salts, ethanol as a solvent, alkylpolyglucoside, and orange oil, Qu teaches hydrogen peroxide as a oxidizing agent and polyacrylamide flocculant as discussed with respect to claims 5-7 above. Holtsclaw teaches the surfactant composition or mixture can include any suitable material used in a downhole fluid including rheology modifiers such as thickeners and viscosifiers, including silcas, and clays ([0156, 0163, 0165]), the kit comprises at least one thickening agent selected from a sedimentary siliceous rock of an organic origin and a phyllosilicateor mixtures thereof).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller US PG Pub 2018/0244973 teaches methods of cleaning invert emulsion drilling fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777